Whereas, John A. Sanders, a resident of Clinton, Missouri, was admitted to practice law in the State of Kansas on the 10th day of February, 1971; and
Whereas, John A. Sanders has been actively engaged in the practice of law in the State of Missouri; and
Whereas, on the 15th day of June, 1984, John A. Sanders voluntarily offered to surrender his license to practice law in the State of Missouri to the Supreme Court of Missouri, such offer being made by John A. Sanders to avoid further disciplinary proceedings then pending in the State' of Missouri, Case No. 66104; and
Whereas, on the 21st day of June, 1984, said John A~ Sanders was disbarred from the practice of law in the State of Missouri and his name stricken from the roll of attorneys in that State; and
Whereas, the allegations made against John A. Sanders in the disciplinary proceedings in the State of Missouri would constitute good cause for disbarment in the State of Kansas; and
Whereas, on the 2nd day of October, 1984, this Court issued an order for John A. Sanders to appear on the 26th day of October, 1984, at 9:30 a.m. to show cause why he should not be disbarred in the State of Kansas; and
Whereas, notice of said order was duly served upon John A. Sanders by United States postage, certified, return receipt mail; and
Whereas, the said John A. Sanders failed to appear before this court as ordered.
Now, Therefore, It is Ordered that John A. Sanders be and he is hereby disbarred from the practice of law in the State of Kansas; the privilege of John A. Sanders to practice law in the State of Kansas is hereby revoked and the Clerk of the Appellate Courts of Kansas is directed to strike the name of John A. Sanders from the roll of attorneys in the State of Kansas.
*310By Order of The Supreme Court of Kansas this 16th day of November, 1984.
It is Further Ordered that the certificate of John A. Sanders to practice law in the State of Kansas is hereby cancelled and declared null and void, and the costs of this action are assessed to the respondent.
It is Further Ordered that this order shall be published in the official Kansas Reports and that the Clerk of the Appellate Courts shall comply with the requirements of Supreme Court Rule 217 (232 Kan. clxx).